DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: particle capturing arrangement in claims 1-2 and 4-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gusyatin (U.S. PGPub No. 2019/0011882) in view of Cho et al. (NPL: Development of an automated wet-cyclone system for rapid, continuous and enriched bioaerosol sampling and its application to real-time detection).
 	As to claim 1, Gusyatin discloses and shows in figure 6, a device for detecting particles in air (where the air measurement is addressed by Cho below); 
said device comprising: 
a flow channel (607 as disclosed can be a flow channel) configured to pass a flow of the liquid comprising the set of particles (i.e. suspended biological samples) through the flow channel ([0087], ll. 10-16);  
a light source (626) configured to illuminate the set of particles in the flow channel, such that an interference pattern (610 or 612) is formed by interference between light being scattered by the set of particles and non-scattered light from the light source ([0088], ll. 1-5; [0090], ll. 1-11; [0091], ll. 6-12); and 
an image sensor (620) comprising a plurality of photo-sensitive elements (i.e. pixels) configured to detect incident light, the image sensor being configured to detect the interference pattern without the interference pattern passing a microscope objective ([0088], ll. 1-6; [0090], ll. 1-11)
Gusyatin does not explicitly disclose a receiver for receiving a flow of air comprising particles or a particle capturing arrangement configured to transfer the particles from the flow of air to a liquid for collection of a set of particles in the liquid.
However, Cho does disclose and show in figure 1 and in (Abstract, ll. 1-7; Fig. 1 description) the use of a receiver (i.e. aerosol inlet pipe shown) that then feeds into a particle capturing arrangement (conical structure shown) that combines the particles with a liquid film for sampling at high efficiency.  Where the examiner further is interpreting that the structures of Cho are structural equivalents to the arrangement in being able to perform the same claimed function.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gusyatin with a receiver for receiving a flow of air comprising particles or a particle capturing arrangement configured to transfer the particles from the flow of air to a liquid for collection of a set of particles in the liquid in order to provide the advantage of increased versatility and efficiency in using a simple collection arrangement in place of the syringe of Singh one can measure a larger variety of particles from for example an ambient environment with high collection efficiency.
As to claim 2, Gusyatin as modified by Cho, discloses and shows in figure 1 of Cho a device, wherein, the particle capturing arrangement is configured such that, in the particle capturing arrangement, the particles are transferred from the flow of air to the liquid by a gravitational force (inherently gravity has some effective on the transfer of the particles to the liquid, and provides the same motivation as noted above, high collection efficiency) (Fig. 1 description).
 	As to claim 4, Gusyatin disclose a device, wherein the light source is configured to emit at least partially coherent light (inherent in using a laser) ([0088], ll. 6-10).
 	As to claim 5, Gusyatin discloses and shows in figure 6, a device, wherein: the light source is arranged outside a first side wall (i.e. first optical wall light 628 interacts with) of the flow channel (607); the image sensor is arranged outside a second side wall (second wall shown that light 628 optically interacts with of the sample container) of the flow channel; and the flow channel is configured to provide a light path from the light source to the image sensor through the first side wall of the flow channel, through the flow of liquid in the flow channel, and through the second side wall (explicitly shown in figure 6) ([0088], ll. 1-6).
 	As to claim 6, Gusyatin discloses a device, wherein the flow channel is a microfluidic flow channel (i.e. microfluidic channels as disclosed can be used) ([0087], ll. 10-16).
 	As to claim 7, Gusyatin discloses a device, wherein the device is further configured to define a particle concentration relation, defining a relation between the concentration of the set of particles in the liquid and the concentration of particles in the flow of air ([0101], ll. 17-31; where the examiner notes that the instant limitation is merely an intended use of the recited device, and is in no way structurally linked to any particular structure that actually would define a relationship as claimed, please see MPEP 2114(II).
 	As to claim 10, Gusyatin discloses a device, further comprising a processor configured to perform digital holographic reconstruction on the interference pattern detected by the image sensor to generate an image of the set of particles ([0087], ll. 16-22; [0093], ll. 1-9).
 	As to claim 11, Gusyatin discloses a device, the device being further configured to: compare the image of the set of particles to one or more characteristics of particles to identify particles in the image ([0011]; where the examiner notes that the instant limitation is merely an intended use of the recited device, and is in no way structurally linked to any particular structure that actually would compare the image as claimed, please see MPEP 2114(II).
 	As to claim 12, Gusyatin discloses a device, wherein the device is further configured to define a particle concentration relation, defining a relation between the concentration of the set of particles in the liquid and the concentration of particles in the flow of air, and wherein the device is further configured to calculate a concentration of particles in the received flow of air based on a counted number of identified particles in the image of the set of particles and the defined particle concentration relation (([0101], ll. 17-31; [0122]; where the examiner notes that the instant limitation is merely an intended use of the recited device, and is in no way structurally linked to any particular structure that actually would define a particle concentration as claimed, please see MPEP 2114(II).
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gusyatin et al. in view of Cho et al. further in view of Johan (EP 2673618).
	As to claim 3, Gusyatin as modified by Cho discloses a device, wherein the particle capturing arrangement comprises a cyclone, the cyclone comprising: and a collector (conical structure shown in figure 3 of Cho) configured to transfer the separated particles to the liquid (explicitly shown in figure 3) (Fig. 3 description of Cho, where again the modification motivation applies similarly to the noted limitations, specifically high efficiency sampling).
	Gusyatin in view of Cho does not explicitly disclose a spinner configured to impose a rotational motion on the flow of air to separate the particles from the flow of air through centrifugal action.
	However, Johan does disclose and show in figure 3a and in ([0038]) a similar cyclone arrangement that uses a basic fan (28; i.e. the claimed spinner) to impose a rotational motion on the flow of air, that results in the claimed separation.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gusyatin in view of Cho with a spinner configured to impose a rotational motion on the flow of air to separate the particles from the flow of air through centrifugal action in order to provide the advantage of expected results in using a common fan to create a centrifugal action in a conical structure, obviously a fan further increases the sampling efficiency in drawing in additional particles/air to the fluid stream. 
Claim(s) 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gusyatin in view of Cho et al. further in view of Phillips (U.S. PGPub NO. 2017/0363377 A1).
As to claims 8 and 9, Gusyatin in view of Cho does not explicitly disclose a device, further comprising a filter, the filter being arranged in a flow path of the flow of the liquid downstream the flow channel such that the filter is configured to capture the set of particles collected in the liquid and thereby remove the set of particles from the flow of the liquid or a return conduit connecting an output of the filter with the particle capturing arrangement allowing the liquid passing through the filter to return to the particle capturing arrangement, enabling re-use of the liquid for collection of a subsequent set of particles.
	However, Phillips does disclose and show in figure 2 and in ([0052]) the basic concept of having a re-usable flow path (22) for a fluid where the particles being used are filtered (at filter 18) prior to returning to the main reservoir used for suppling fluid to the sample under test.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gusyatin in view of Cho with a device, further comprising a filter, the filter being arranged in a flow path of the flow of the liquid downstream the flow channel such that the filter is configured to capture the set of particles collected in the liquid and thereby remove the set of particles from the flow of the liquid or a return conduit connecting an output of the filter with the particle capturing arrangement allowing the liquid passing through the filter to return to the particle capturing arrangement, enabling re-use of the liquid for collection of a subsequent set of particles in order to provide the advantage of increased efficiency in using a fluid system that can be recycled obviously reduces overall use costs by filtering a sampling/measurement stream.
Response to Arguments
Applicant’s arguments with respect to Singh et al and claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that Cho is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, as previously stated the teaching of Cho is related to Bioaerosol sampling, and the newly presented primary reference Gusyatin in measuring biological particles could obviously benefit from the particular sampling device of Cho for the motivations as applied above.  As such the rejection has been maintained as the new combination is clearly related to the field of applicant’s endeavor which based on the preamble is generally “detecting particles in air”.   Again, Gusyatin as modified by Cho explicitly relate to detecting particles in the air.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael P LaPage/Primary Examiner, Art Unit 2886